DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,3-7,9-11, & 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huh (US Pub no. 2016/0097124 A1)) in view of Lee (US Pub no. 20150102318 A1)
Regarding claim 1, Huh et al discloses an encapsulation structure(fig. 6), comprising: at least two encapsulation structure layers(P & E) that cover an outer side of a device (200) to be encapsulated[0095-0097][0121] fig. 6, wherein at least one of the at least two encapsulation structure layers (E of P&E) comprises an inorganic layer(U1) and an organic layer (O1))that are superimposed [0117](fig. 6), 
Hu et al fails to teach the inorganic layer comprises a first sub-inorganic layer and a second sub-inorganic layer that are superimposed, a first opening is in the first sub-inorganic layer, a second opening is in the second sub-inorganic layer, and an elastic structure is disposed in each of the first opening and the second opening.

Regarding claim 3, Lee et al discloses wherein an orthographic projection of the second opening (openings where 642 fills) on the first sub-inorganic layer(first inorganic blocks 632) and the first opening (openings where 642 fills) are staggered(fig. 12.
Regarding claim 4, Lee et al discloses  wherein the first opening (openings where 642fills)and the second opening(openings where 642 fills) comprise at least a slit(fig. 15a/15b)[0098-0099](inorganic blocks 632 and 652 may be arranged in striped shape.
Regarding claim 5, Lee et al discloses  wherein the first opening and the second opening are both slits[0099]; a plurality of the first openings are in the first sub-inorganic layer (632)and extend in parallel directions[0098](fig. 16b); and a plurality of the second openings are in the second sub-inorganic layer (652) and extend in parallel directions[0098-0099].



Regarding claim 7, Lee et al discloses  wherein each of the first opening and the second opening is linear(inorganic blocks 632/652 are separate from each other at regular distance) [0098-0099].
Regarding claim 9, Lee et al discloses wherein the organic layer(660) is in contact with the inorganic layer(652/632), and the elastic structure(642) is made from the same material as the organic layer[0087].’
Regarding claim 10, Huh et al discloses wherein in the at least two encapsulation structure layers(P& E ), an encapsulation structure layer (E)closest to the device to be encapsulated is a first encapsulation structure layer, an encapsulation structure layer farthest from the device to be encapsulated is a second encapsulation structure layer (P), encapsulation structure layers other than the first encapsulation structure layer and the second encapsulation structure layer are third encapsulation structure layers(second portion of U2 /O2)), the first encapsulation structure layer comprises the inorganic layer(U1) and the organic layer (O1)that are superimposed[0106], the second encapsulation structure layer (P)comprises the inorganic layer[0076], and the third encapsulation structure layers comprise the inorganic layer (U2)and the organic layer (O2) that are superimposed[0106] (fig. 6).
Regarding claim 11, Huh et al discloses wherein the device (200)to be encapsulated is disposed in a display area (280)of a base substrate (210); the base 
display area(area where 280 doesn’t reside), orthographic projections of all the organic layers(O1/O2) of the encapsulation structure (E)on the base substrate are within the display area, and all the inorganic layers(U) of the encapsulation structure cover the barrier wall (290)  fig. 6)
Regarding claim 13, Lee et al discloses each sub-inorganic layer(632/652 of 630 and 650)[0088] of the encapsulation structure has a thickness but fails to teach ranging about from 0.2 µm to 0.7 µm. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to achieve a thickness ranging from 0.2 µm to 0.7 µm through routine experimentation to optimize a radius of limited curvature by dispersing stress. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) 
Regarding claim 14, Huh et al discloses the at least two encapsulation structure layers(P&E) are two encapsulation structure layers[0095-0097][0121] fig. 6.

Regarding claim 15, Huh et al discloses (fig. 6) an encapsulation method, comprising: forming, on an outer side of a device(200) to be encapsulated, at least two
encapsulation structure layers (P&E)that cover the device to be encapsulated[0095-0097][0121] fig. 6, wherein at least one of the at least two encapsulation structure 
Huh et al fails teach  the inorganic layer comprises a first sub-inorganic layer and a second sub-inorganic layer that are superimposed, a first opening is in the first sub-inorganic layer, a second opening is in the second sub-inorganic layer, and an elastic structure is disposed in each of the first opening and the second opening
However, Lee et al discloses an encapsulation member((610) comprises a first sub-inorganic layer(first inorganic blocks 632)[0082] and a second sub-inorganic layer (second inorganic block 652) that are superimposed[0082] fig. 12, a first opening (openings where 642 fills)is in the first sub-inorganic layer(first inorganic blocks 632)[0084], a second opening(openings where 640 fills) is in the second sub-inorganic layer(second inorganic block 652), and an elastic structure(642) is disposed in each of the first opening and the second opening fig. 12.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Huh et al with the teachings of Lee et al  to prevent moisture penetration and improve flexibility.

Regarding claim 16,  Huh et al discloses forming, on the outer side of the device(200) to be encapsulated, the at least two encapsulation structure layers(P&E) that cover the device(200) to be encapsulated [0095-0097][0121] fig. 6, comprises: forming, on the outer side of the device (200)to be encapsulated, an inorganic layer(U1) that covers the device to be encapsulated[0117](fig. 6).
Huh et al fails to teach  wherein the inorganic layer comprises a first sub-inorganic layer and a second sub-inorganic layer that are superimposed, a first opening 
However, Lee et al discloses wherein the inorganic layer comprises a first sub-inorganic layer (first inorganic blocks 632) [0082] and a second sub-inorganic layer(second inorganic block 652)  that are superimposed[0082] fig. 12, a first opening (openings where 642 fills) is in the first sub-inorganic layer(first inorganic blocks 632), a second openings in the second sub-inorganic layer(openings where 642 fills), an orthographic projection of the second opening(openings where 642 fills)  on the first sub-inorganic layer(first inorganic blocks 632)  and the first opening are staggered(fig. 12), and an elastic structure(642) is disposed in each of the first opening (openings where 642 fills) and the second opening(openings where 642 fills); and forming an organic layer(660) on an outer side of the inorganic layer(630/650) to obtain a first encapsulation structure layer(610)[0082] fig. 12. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Huh et al with the teachings of Lee et al  to prevent moisture penetration and improve flexibility.

Regarding claim 17, Lee et al discloses wherein forming, on the outer side of the device(200) to be encapsulated[0082], the inorganic layer that covers the device (200)to be encapsulated comprises: forming, on the outer side of the device to be encapsulated, a first sub- inorganic layer(first inorganic blocks 632)    that covers the 
	Regarding claim 18, Huh  et al discloses wherein the device (200) to be encapsulated is disposed in a display area (280) of a base substrate (210), the base substrate (20)is also provided with a non-display area(area surrounding on the outside of 280) , and the method further comprises: forming a barrier wall (290)in the non-display are a (area surrounding on the outside of 280) but fails to teach wherein all the inorganic layers of the encapsulation structure cover the barrier wall.
However, Lee et al discloses all the inorganic layers(632/652) of an encapsulation structure cover a barrier wall(270)(fig. 2/fig. 12)[0082][0053][0054].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Huh et al with the teachings of Lee et al to improve the flexibility of the device.
Regarding claim 19, Huh et al discloses  a display apparatus(fig. 6), comprising an
encapsulation structure(P&E), wherein the encapsulation structure comprises at least two encapsulation structure layers(P&E) that cover an outer side of a device(200) to be encapsulated[0095-0097][0121] fig. 6, wherein at least one of the at least two 
Huh et al fails to teach the inorganic layer comprises a first sub- inorganic layer and a second sub-inorganic layer that are superimposed, a first opening is in the first sub-inorganic layer,  a second opening is in the second sub- inorganic layer, and an elastic structure is disposed in each of the first opening
and the second opening.
However, Lee et al discloses an encapsulation member((610) comprises a first sub-inorganic layer(first inorganic blocks 632)[0082] and a second sub-inorganic layer (second inorganic block 652) that are superimposed[0082] fig. 12, a first opening (openings where 620 fills)is in the first sub-inorganic layer(first inorganic blocks 632)[0084], a second opening(openings where 640 fills) is in the second sub-inorganic layer(second inorganic block 652), and an elastic structure(620/640) is disposed in each of the first opening and the second opening fig. 12.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Huh et al with the teachings of Lee et al  to prevent moisture penetration and improve flexibility.
Regarding claim 20, Huh et al discloses wherein the at least two encapsulation structure layers (P & E)are two encapsulation structure layers[0095-0097][0121] fig. 6, in the at  least two encapsulation structure layers(P & E), an encapsulation structure layer closest to the device(200)  to be encapsulated is a first encapsulation structure layer(E), an encapsulation structure layer (P) farthest from the device to be encapsulated is a second encapsulation structure layer (P) [0121], the first

that are superimposed [0117](fig. 6), and the second encapsulation structure layer (P)comprises the inorganic layer[0076]. 
Huh et al fails to teach an orthographic projection of the second opening on the first sub-inorganic layer and the first opening are staggered, the first opening and the second opening comprise at least one of a hole or a slit, when the first opening and the
second opening are both slits, the openings in all the sub-inorganic layers of the encapsulation structure extend in parallel directions, and each of the first opening
and the second opening is curved or linear; the device to be encapsulated is disposed in a display area of a base substrate, the base substrate is also provided with a non-display area; the encapsulation structure further comprises a barrier wall disposed in the non- display area, orthographic projections of all the organic layers of the
encapsulation structure on the base substrate are within the display area, and all
the inorganic layers of the encapsulation structure cover the barrier wall.

Lee et al discloses an orthographic projection of the second opening(openings where 642 fills) on the first sub-inorganic layer (632)and the first opening(openings where 642 fills) are staggered(fig. 12), the first opening (openings where 642 fills)and the second opening (openings where 642 fills) comprise at least one of a slit, when the first opening and the second opening are both slits[0098], the openings in all the sub-inorganic layers(632/652) of the encapsulation structure extend in parallel directions, and each of the first opening and the second opening is linear[0098] fig. 16b; the device .

Claims  8 & 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huh (US Pub no. 2016/0097124 A1) in view of Lee (US Pub no. 20150102318 A1) as applied to claim 1 and further in view An (US Pub no. 2015/0102326 A1).
Regarding claim 8, Huh et al as modified by Lee et al discloses all the claim limitations of claim 1 but fails to teach the elastic structure is made from at least one of: polyimide, polyurethane,polypropylene, polydimethylsiloxane (PMDS), polyurethane, polyphenylene sulfide (PPS), hexamethyldisiloxane (HMDSO), tetramethylsilane (TMS) and silica gel.
However, An et al discloses an encapsulation layer 30 and  an organic layer 36 may be formed between the plurality of inorganic layer patterns[0091].  The organic layer may be formed of polyimide [0095].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to further modify Huh et al & Lee et al with the teachings of An et al since the claim would have been obvious 
Regarding claim 12, Huh et al as modified by Lee et al discloses all the claim limitations of claim 1 and further teaches the inorganic layer is made from at least one of: silicon nitride, aluminum oxide and all the inorganic layers of the encapsulation structure are made from the same  materials[0084-0086] (Lee et al).
Huh et al as modified by Lee et al fails to teach  the organic layer is made from at least one of: polyimide, polyurethane and polypropylene, and all the organic layers of the encapsulation structure are made from the same or different materials.
However, An et al discloses an encapsulation layer 30 and  an organic layer 36 may be formed between the plurality of inorganic layer patterns[0091].  The organic layer may be formed of polyimide [0095].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to further modify Huh et al & Lee et al with the teachings of An et al since the claim would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention (KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007)).)
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huh (US Pub no. 2016/0097124 A1) in view of Lee (US Pub no. 20150102318 A1) as applied to claim 16 and further in view Li (CN 105977398 B).
Regarding claim 21, Huh et al as modified by Lee et al discloses all the claim limitations of claim 16 and wherein

forming, on the outer side of the device(200)  to be encapsulated, the at least
two encapsulation structure layers(P& E) that cover the device (200)to be encapsulated(fig. 6) further comprises: forming, on an outer side of the first encapsulation structure layer (E ), an inorganic layer(P) that covers the first encapsulation structure layer (E)to obtain a second encapsulation structure layer(fig/ 6-Huh et al ),
but fails to teach  wherein the inorganic layer comprises a first sub-inorganic layer and a second sub-inorganic layer )that are superimposed, a first opening is in the first sub-inorganic layer , a second opening is in the second sub-inorganic layer , an orthographic projection of the second opening on the first sub-inorganic layer and the first opening are staggered, and an elastic structure is disposed in each of the first opening and the second opening.
Li et al teaches wherein the inorganic layer comprises a first sub-inorganic layer (30)and a second sub-inorganic layer (30)that are superimposed, a first opening is in the first sub-inorganic layer (30) , a second opening is in the second sub-inorganic layer (30), an orthographic projection of the second opening on the first sub-inorganic layer and the first opening are staggered (fig. 3), and an elastic structure (20)is disposed in each of the first opening and the second opening (fig. 3). It would have bene obvious to one of ordinary skill in the art before the effective filing date of the invention to further modify Huh et al & Lee et  al with the teachings of Li et al to increase the bending angle



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATANYA N CRAWFORD EASON whose telephone number is (571)270-3208. The examiner can normally be reached Monday-Friday 8 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven B Gauthier can be reached on (571)270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LATANYA N CRAWFORD EASON/Primary Examiner, Art Unit 2813